DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on November 18, 2021. Claims 1-25 are pending in the application. Claims 9 and 21 have been withdrawn. Claims 1, 10, 12-14, 23, and 24 have been amended. Claims 26-31 have been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 10 and 14 are objected to because of the following informalities:  Claims 10 and 14 recite the limitation, “pressures is 4 to 30 psi”. However, it is suggested to amend to –pressure is 4 to 30 psi-.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-13, 25-28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vildibill et al. (US 6,736,337 B2). 
With regard to claim 1, Vildibill discloses a continuous strip emitter (30), comprising: a pressure responsive section including a floor (31), a first rail (32), a second rail (33), and at least one feature, the at least one feature extending from the floor (31) between the first and second rails (32/33), the at least one feature being tuned by at least one tuning element to deflect along with at least a portion of the floor and at least a portion of at least one of the first and second rails from a first position to a second position at a range of desired differential pressures local to the at least one feature (Col. 1 lines 45-67), the tuning element being selected from the group consisting of rail to rail distance, rail height, raid width, rail radius curvature, rail corner, vertical rail gap, transverse rail gap, external rail, floor thickness, floor profile, tip height, tip clearance, feature density, feature contour, feature angle, and feature thickness, the floor and the first and second rails being subjected to the range of desired differential pressures, the at least one tuning element tuning the continuous strip emitter in response to pressure increases to create flow versus pressure response with a desired range of discharge exponents to maintain a desired range of flows over a desired range of operating pressures (Col. 4 line 58 – Col. 5 line 47).
Regarding claim 2, Vildibill further discloses wherein the emitter is operatively connected to a lateral, wherein the at least one feature is configured and arranged to deflect toward the lateral at desired differential pressures local to the at least one feature (Col. 1 lines 45-67). 
Regarding claim 3, Vildibill further discloses wherein the pressure responsive section is made of a low durometer material (elastomer).
Regarding claim 4, Vildibill further discloses wherein the pressure responsive section has a length, the length affecting a desired tuning of the at least one feature (adjusting the length thereof would adjust the pressure responsiveness).

Regarding claim 6, Vildibill further discloses wherein the pressure responsive section includes the rail to rail distance including at least one of tapering, angling, and stepping, the at least one of tapering, angling, and stepping being curvilinear (outlet end of the outlet section 80 shows a curvilinear section of the rail to rail gap, Fig. 10).
Regarding claim 7, Vildibill further discloses wherein the pressure responsive section includes the rail to rail distance including at least one of tapering, angling, and stepping, the at least one of tapering, angling, and stepping being continuous (Fig. 8).
Regarding claim 8, Vildibill further discloses wherein the pressure responsive section includes the rail to rail distance including at least one of tapering, angling, and stepping, the at least one of tapering, angling, and stepping being discontinuous (71/72 are being discontinuous).
Regarding claim 11, Vildibill further discloses wherein the rail corner is at least one of an internal rail corner and an external rail corner  (Fig. 10).
Regarding claim 12, Vildibill further discloses wherein a first feature (alternate inward protruding tooth 61) is operatively connected to the floor proximate the first rail and a second feature (opposing inward protruding tooth 62 on opposite side) is operatively connected to the floor proximate the second rail, wherein the first and second features are positioned along the pressure responsive section and deflect independently from one another, the first feature having at least one first tuning element, the second feature having at least one second tuning element (multiple dimensions analogous to the tuning elements of claim 1), the at least one first tuning element and the at least one second tuning element being non-symmetrical along the pressure responsive section (they are staggered thus not symmetrical).

Regarding claim 25, Vildibill further discloses wherein the wall of the lateral includes a perimeter selected from the group consisting of a continuous perimeter and a discontinuous perimeter formed by seaming the wall in at least one location of the perimeter (appears to show continuous perimeter attachment, Fig. 10).
Regarding claim 26, Vildibill further discloses wherein the first and second rails have internal rail heights of 0.010 to 0.025 inch (rails 32/33 is 0.1875 inch that is 80% of the height of 71/72, see Col. 4 line 58 – Col. 5 line 47).
Regarding claim 27, Vildibill further discloses wherein the pressure responsive section has a constant flow path length (Fig. 10).
Regarding claim 28, Vildibill further discloses wherein the at least one feature interconnects the floor and at least one of the first and second rails (the outlet end of outlet section 80, see Fig. 10).
Regarding claim 30, Vildibill further discloses the pressure responsive section being at least one pressure responsive section positioned between an inlet section and an outlet section of the continuous strip emitter, wherein the floor extends along the inlet section, the pressure responsive section, and the outlet section, and wherein the first and second rails extend along at least the pressure responsive and outlet sections (Fig. 10).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 14-20, 22-24, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vildibill.
Regarding claim 10, Vildibill  discloses the invention as disclosed in the rejection of claim 1 above. However, Vildibill fails to disclose wherein a discharge exponent for the emitter is 0 to 0.7 and the desired range of operating pressures is 4 to 30 psi.
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to modify the drip emitter of Vildibill to exhibit a discharge exponent for the emitter is 0 to 0.7 and the desired range of operating pressures is 4 to 30 psi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is the discharge exponent is 0 to 0.7 and the operating pressure is 4 to 30 psi, which achieves the recognized result of producing and optimizing an amount of droplets that is best suitable for specific plants, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752